EXHIBIT 10.1


PROMISSORY NOTE




FACE AMOUNT

$565,500

PRICE

$435,000

INTEREST RATE

12% per annum

NOTE NUMBER

March-2007-101

ISSUANCE DATE

March 27, 2007

MATURITY DATE

March 27, 2008




FOR VALUE RECEIVED, EGPI Firecreek, Inc., a Nevada corporation, and all of its
subsidiaries (the “Company”) (OTC BB: EFCR) hereby promises to pay to the order
of DUTCHESS PRIVATE EQUITIES FUND, LTD., a Cayman Island exempted company (the
“Holder”), by the Maturity Date, or earlier, the Face Amount of Five Hundred and
Sixty-five Thousand Five Hundred Dollars ($565,500) plus accrued interest  U.S.,
(this “Note”) in such amounts, at such times and on such terms and conditions as
are specified herein.  The Company and the Holder are sometimes hereinafter
collectively referred to as the “Parties” and each a “Party” to this Agreement.

Article 1

Method of Payment/Interest

Section 1.1

Payments made to the Holder by the Company in satisfaction of this Note
(referred to as a "Payment," or "Payments") shall be drawn from each Put under
the Equity Line of Credit provided by the Investor to the Company.  The Company
shall make payments to the Holder in the amount of the greater of a) one hundred
percent (100%) of each Put (as defined in the Investment Agreement between the
Company and the Investor dated June 28, 2005) given to  the Investor from the
Company; or, b) forty-seven thousand one hundred and twenty-five dollars
($47,125) (the “Payment Amount”) until the Face Amount is paid in full, minus
any fees due.  The First Payment will be due on May 1, 2007 and each subsequent
Payment will be made at the Closing of each Put ("Payment Date" or "Payment
Dates") until this Note is paid in full, with a minimum amount of forty-seven
thousand one hundred and twenty-five dollars ($47,125) per month.
 Notwithstanding any provision to the contrary in this Note, the Company may pay
in full to the Holder the Face Amount, or any balance remaining thereon, in
readily available funds at any time and from time to time without penalty.

Payments made during a month that exceed the Payment Amount due shall reduce the
unpaid Face Amount of the Note accordingly.

Section 1.2

If before Maturity the Company raises any funds from a third-party, whether
involving the issuance of debt or equity, including any equity line agreements
with the Holder or a third party (a “Financing”), then the Company shall pay to
the Holder one hundred percent (100%) of the net proceeds therefrom as
prepayment of the Face Amount of this Note,  Interest and penalties, if any,
then due.  A Financing will also include the sale by the Company of any of its
assets which are deemed to be material to the Company (excluding assets sold in
the normal course of business).  All prepayments described in this Section 1.2
shall be made to the Holder within three (3) business day of the Company’s
receipt of proceeds from the Financing.  Failure to comply with this Section 1.2
shall constitute an Event of Default (as described in Article 4 hereof).  The
Holder may, but is not required to, waive all or part of this Section 1.2 upon
request from the Company and any such waiver shall not be unreasonably withheld.

Section 1.3

The Company shall pay twelve percent (12%) annual coupon on the unpaid Face
Amount of this Note, commencing on the Issuance Date (the “Interest”).  The
Interest shall compound daily, pro rata for partial periods.

Section 1.4

The Company hereby irrevocably agrees to pay to the Holder twenty percent (20%)
of the gross cash revenue generated by the Company, or its subsidiaries or
investments ("Revenue Share"), toward the Payment Amount, on a monthly basis.
  In the event the Revenue Share for any month is greater than the Payment
Amount then due, the Holder shall still be entitled to the full Revenue Share
amount; provided, however, that this Section 1.4 shall not apply to any and all
shares that may be issued to the Company pursuant to that certain Memorandum of
Understanding with Star Energy Corporation.





1


--------------------------------------------------------------------------------

Article 2

Collateral




Section 2.1

The Company does hereby agree to issue to the Holder for use as Collateral forty
(40) signed Put Notices consistent with the conditions set forth in Article 12.
 The Collateral Put Notices shall be utilized only in the Event of Default (as
hereinafter defined). In the event the Holder uses the Collateral in full, the
Company shall immediately deliver to the Holder additional Put Notices to the
extent of the outstanding Face Amount as requested by the Holder.




Section 2.2

Upon the completion of the Company's obligation to the Holder of the Face Amount
of this Note, the Company will not be under any further obligation to complete
additional Puts.  All remaining Put sheets shall be marked “VOID” by the Holder
and returned to the Company at the Company’s request.




Article 3

Unpaid Amounts

Section 3.1

In the event that the Company has not repaid the Face Amount by the Maturity
Date (the “Residual Amount”), then as liquidated damages (the “Liquidated
Damages”), the Face Amount shall be increased by ten percent (10.0%) as an
initial penalty and an additional two and one-half percent (2.5%) per month (pro
rata for partial periods), compounded daily, for each month until the Face
Amount is paid in full.  Further, if a Residual Amount remains at Maturity, it
shall constitute an Event of Default hereunder. The Parties acknowledge that the
Liquidated Damages are not interest under this Note and shall not constitute a
penalty.

Article 4

Defaults and Remedies

Section 4.1

Events of Default. An “Event of Default” occurs if any one of the following
occur:

(a)

The Company does not make a Payment within three (3) business days of a Payment
Date, or a Residual Amount on the Note exists on the Maturity Date;

(b)

The Company, pursuant to or within the meaning of any Bankruptcy Law (as defined
below): (i) commences a voluntary case; (ii) consents to the entry of an order
for relief against it in an involuntary case; (iii) consents to the appointment
of a Custodian (as defined below) of the Company or for its property; (iv) makes
an assignment for the benefit of its creditors; or (v) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (A) is for
relief against the Company in an involuntary case; (B) appoints a Custodian of
the Company or for its property; or (C) orders the liquidation of the Company,
and the order or decree remains unstayed and in effect for sixty (60) calendar
days;

(c)

The Company’s $0.001 par value common stock (the “Common Stock”) is suspended or
is no longer listed on any recognized exchange, including an electronic
over-the-counter bulletin board, in excess of two (2) consecutive trading days
(excluding suspensions of not more than one (1) trading day resulting from
business announcements by the Company);

(d)

The registration statement for the shares underlying the current Equity Line of
Credit is not effective for any reason;

(e)

The Company breaches a material term of this Agreement or any of the Company’s
representation or warranties hereunder were false when made;

(f)

The Company fails to carry out Puts, including any paperwork needed, in a timely
manner;

(g)

An event of default occurs under any agreement given as security for the
obligations and liabilities under this Note.

(h)

The occurrence of any event which is described elsewhere in this Note as
constituting an Event of Default hereunder.





2


--------------------------------------------------------------------------------

As used in this Section 4.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors, and the term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.

Section 4.2

Remedies.  Upon the occurrence of each and every Event of Default, the Holder
may seek any or all of the following remedies to the extent of the Residual
Amount:

(a)

The Holder may elect to execute the Puts in an amount that will repay the Holder
and fully enforce the Holder’s rights under the Pledge Agreement and the
Security Agreement as well as the Secured Continuing Unconditional Guaranty of
even date herewith among the subsidiaries as outlined between Company and the
Holder (the “Guaranty”)

(b)

The Holder may increase the Face Amount of the Note by ten percent (10.0%) as an
initial penalty and an additional two and one-half percent (2.5%) per month (pro
rata for partial periods), compounded daily, until such Event of Default is
cured (if capable of being cured) or this Note, together with all interest
thereon, is repaid in full (i.e., exercise the Liquidated Damages option).  The
Parties acknowledge that the Liquidated Damages are not interest under this Note
and shall not constitute a penalty.

(c)

The Holder may elect to stop any further funding to the Company excluding the
Equity Line of Credit.

(d)

The Holder may also do either (i) or (ii) below, but not both; provided,
however, that the Holder may only utilize (i) below in the event of default
pursuant to Section 4.1 and such default is not cured by the Company within ten
(10) days:

(i)

Switch the Residual Amount to a three-year (“Convertible Maturity Date”),
eighteen percent (18%) interest bearing convertible debenture at a floating rate
discount of twenty-five percent (25%) to the prevailing market price during
conversion, and with such other terms described hereinafter (the “Convertible
Debenture”).  The Convertible Debenture shall be considered closed (“Convertible
Closing Date”) as of the date of the Event of Default.    If the Holder chooses
to convert the Residual Amount to a Convertible Debenture, then the Company
shall have ten (10) business days after notice of default from the Holder (the
“Notice of Convertible Debenture”) to file a registration statement covering an
amount of shares equal to three hundred percent (300%) of the Residual Amount,
plus interest thereon and any Liquidated Damages due at such time.  In the event
the Company does not file such registration statement within such period of
time, or such registration statement is not declared by the Commission to be
effective under the Securities Act within sixty (60) business days of the
Convertible Closing Date, then the Residual Amount shall increase by five
thousand dollars ($5,000) per day.  In the event the Company is given the option
for accelerated effectiveness of the registration statement, the Company will
cause such registration statement to be declared effective as soon as reasonably
practicable and will not take any action to delay the registration to become
effective.  In the event that the Company is given the option for accelerated
effectiveness of the registration statement, but chooses not to cause such
registration statement to be declared effective on such accelerated basis, the
Residual Amount shall increase by five thousand dollars ($5,000) per day
commencing on the earliest date as of which such registration statement would
have been declared to be effective if subject to accelerated effectiveness.

(ii)

The Holder may increase the Payment Amount described under Article 1 hereof to
fulfill the repayment of the Residual Amount.  The Company shall provide full
cooperation to the Holder in directing funds owed to the Holder on any Put made
by the Company to the Investor.  The Company agrees to diligently carry out the
terms outlined in the Equity Line for delivery of any such shares.  In the event
the Company is not diligently fulfilling its obligation to direct funds owed to
the Holder from Puts to the Holder, as reasonably determined by the Holder, the
Holder may, after giving the Company five (5) business days advance notice to
cure same, elect to increase the Face Amount of the Note by two and one-half
percent (2.5%) per day, compounded daily, in addition to and on top of any
additional remedies available to the Holder under this Note.





3


--------------------------------------------------------------------------------

Section 4.3

Conversion Privilege

(a)

In the event that a Convertible Debenture is issued by the Company pursuant to
Section 4.2(d)(i), the Holder shall have the right to convert the Convertible
Debenture into shares of Common Stock at any time following the Convertible
Closing Date and before the close of business on the Convertible Maturity Date.
 The number of shares of Common Stock issuable upon the conversion of the
Convertible Debenture shall be determined pursuant to Section 4.4 hereof, but
the number of shares issuable shall be rounded up to the nearest whole share.

(b)

In the event all or any portion of the Convertible Debenture remains outstanding
on the Convertible Maturity Date (the “Debenture Residual Amount”), the
unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4 hereof.

Section 4.4

Conversion Procedure

(a)

The Holder may elect to convert the Residual Amount in whole or in part any time
and from time to time following the Convertible Closing Date.  Such conversion
shall be effectuated by providing the Company, or its attorney, with that
portion of the Convertible Debenture to be converted together with a facsimile
or electronic mail of the signed notice of conversion (the “Notice of
Conversion”).  The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronically mailed the Notice of
Conversion (receipt being via a confirmation of the time such facsimile or
electronic mail to the Company as provided by the Holder).  The Holder can elect
to either reissue the Convertible Debenture, or continually convert the
remaining Residual Amount under the Debenture.

(b)

Common Stock to be Issued.

Upon the conversion of the Convertible Debenture by the Holder, the Company
shall instruct its transfer agent to issue stock certificates without
restrictive legends or stop transfer instructions, if, at that time, the
aforementioned registration statement described in Section 4.2 hereof has been
declared effective (or with proper restrictive legends if the registration
statement has not as yet been declared effective), in specified denominations
representing the number of shares of Common Stock issuable upon such conversion.
In the event that the Convertible Debenture is deemed saleable under Rule 144 of
the Securities Act, the Company shall, upon a Notice of Conversion, instruct the
transfer agent to issue free trading certificates without restrictive legends,
subject to other applicable securities laws. The Company is responsible to for
all costs associated with the issuance of the shares, including but not limited
to the opinion letter, overnight delivery of the certificates and any other
costs that arise. The Company shall act as registrar of the Shares of Common
Stock to be issued and shall maintain an appropriate ledger containing the
necessary information with respect to each Convertible Debenture. The Company
warrants that no instructions have been given or will be given to the transfer
agent which limit, or otherwise prevent resale and that the Common Stock shall
otherwise be freely resold, except as may be set forth herein or subject to
applicable law.

(c)

Conversion Rate.  The Holder is entitled to convert the Convertible Debenture
Residual Amount, plus accrued interest and penalties, anytime following the
Convertible Closing Date, at the lesser of either (i) seventy-five percent (75%)
of the lowest closing bid price during the fifteen (15) trading days immediately
preceding the Notice of Conversion or (ii) 100% of the lowest bid price for the
twenty (20) trading days immediately preceding the Convertible Closing Date
(“Fixed Conversion Price”).  No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded up to the nearest whole share.

(d)

Nothing contained in the Convertible Debenture shall be deemed to establish or
require the Company to pay interest to the Holder at a rate in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid exceeds the maximum rate permitted by governing
law, the rate of interest required to be paid thereunder shall be automatically
reduced to the maximum rate permitted under the governing law and such excess
shall be returned with reasonable promptness by the Holder to the Company.  In
the event this Section 4.4(d) applies, the Parties agree that the terms of this
Note shall remain in full force and effect except as is necessary to make the
interest rate comply with applicable law.

(e)

The Holder shall be treated as a shareholder of record on the date the Company
is required to issue the Common Stock to the Holder.  If prior to the issuance
of stock certificates, the Holder designates another person





4


--------------------------------------------------------------------------------

as the entity in the name of which the stock certificates requesting the
Convertible Debenture are to be issued, the Holder shall provide to the Company
evidence that either no tax shall be due and payable as a result of such
transfer or that the applicable tax has been paid by the Holder or such person.
 If the Holder converts any part of the Convertible Debentures, or will be, the
Company shall issue to the Holder a new Convertible Debenture equal to the
unconverted amount, immediately upon request by the Holder.

(f)

Within four (4) business days after receipt of the documentation referred to in
this Section, the Company shall deliver a certificate for the number of shares
of Common Stock issuable upon the conversion.  In the event the Company does not
make delivery of the Common Stock as instructed by Holder within four (4)
business days after the Conversion Date, the Company shall pay to the Holder an
additional one percent (1.0%) per day in cash of the full dollar value of the
Debenture Residual Amount then remaining after conversion, compounded daily;
provided, however, that the Company shall not be liable for any amounts under
this Section 4.4(f) in the event that the delay in the issuance of the Common
Stock is as a result of actions by the Holder or outside of the control of the
Company.

(g)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the Convertible Debentures by the Holder of the
entire amount of Convertible Debentures then outstanding.  If, at any time, the
Holder submits a Notice of Conversion and the Company does not have sufficient
authorized but unissued shares of Common Stock (or alternative shares of Common
Stock as may be contributed by stockholders of the Company) available to effect,
in full, a conversion of the Convertible Debentures (a “Conversion Default,” the
date of such default being referred to herein as the “Conversion Default Date”),
the Company shall issue to the Holder all of the shares of Common Stock which
are available.  Any Convertible Debentures, or any portion thereof, which cannot
be converted due to the Company’s lack of sufficient authorized common stock
(the “Unconverted Debentures”), may be deemed null and void upon written notice
sent by the Holder to the Company.  The Company shall provide notice of such
Conversion Default (“Notice of Conversion Default”) to the Holder, by facsimile,
within one (1) business days of such default.

(h)

The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by 0.24, the
product of which is then multiplied by the initial issuance price of the
outstanding or tendered but not converted Convertible Debentures held by the
Holder, where N equals the number of days from the Conversion Default Date to
the date (the “Authorization Date”) that the Company authorizes a sufficient
number of shares of Common Stock to effect conversion of all remaining
Convertible Debentures.  The Company shall send notice (“Authorization Notice”)
to the Holder that additional shares of Common Stock have been authorized, the
Authorization Date, and the amount of Holder’s accrued Conversion Default
Payments.  The accrued Conversion Default shall be paid in cash or shall be
convertible into Common Stock at the conversion rate set forth in Section 4.4(c)
hereof, upon written notice sent by the Holder to the Company, which Conversion
Default shall be payable as follows: (i) in the event the Holder elects to take
such payment in cash, cash payment shall be made to the Holder within five (5)
business days, or (ii) in the event Holder elects to take such payment in stock,
the Holder may convert at  the conversion rate set forth in Section 4.4(c)
hereof until the expiration of the conversion period.





5


--------------------------------------------------------------------------------

(i)

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Convertible Debentures in full will cause the Holder to suffer irreparable
harm, and that the actual damages to the Holder will be difficult to ascertain.
 Accordingly, the parties agree that it is appropriate to include in this
Agreement a provision for liquidated damages.  The Parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable, and under the
circumstances, do not constitute a penalty.  The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Convertible Debenture.

(j)

If, by the fourth (4th) business day after the Conversion Date, any portion of
the shares of the Convertible Debentures have not been delivered to the Holder
and the Holder purchases, in an open market transaction or otherwise, shares of
Common Stock (the “Covering Shares”) necessary to make delivery of shares which
would had been delivered if the full amount of the shares to be converted had
been delivered to the Holder, then the Company shall pay to the Holder, in
addition to any other amounts due to Holder pursuant to this Convertible
Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as defined
below).  The “Buy In Adjustment Amount” is the amount equal to the excess, if
any, of (x) the Holder’s total purchase price (including brokerage commissions,
if any) for the Covering Shares, minus (y) the net proceeds (after brokerage
commissions, if any) received by the Holder from the sale of the Sold Shares.
 The Company shall pay the Buy-In Adjustment Amount to the Holder in immediately
available funds within five (5) business days of written demand by the Holder.
 By way of illustration only and not in limitation of the foregoing, if the
Holder purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Company will be required to pay to the Holder will be $1,000.

Article 5

Additional Financing and Registration Statements

Section 5.1

The Company will not enter into any additional financing agreements whether for
debt or equity, without prior expressed written consent from the Holder, which
may be given or withheld in Holder’s sole and absolute discretion.

Section 5.2

The Company agrees that it shall not file any registration statement which
includes any of its Common Stock (other than registration statements associated
with registering shares on Form S-4)  until such time as the Note is paid in
full (the “Lock-Up Period”) or unless and until Holder gives its prior written
consent (which may be given or withheld in Holder’s sole and absolute
discretion).

Section 5.3

If at any time while this Note is outstanding, the Company issues or agrees to
issue to any entity or person (“Third-Party”) for any reason whatsoever, any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any such terms in effect prior to the execution of this Note)
(a “Third Party Financing”), at terms deemed by the Holder to be more favorable
to the Third-Party, then the Company grants to the Holder the right, at the
Holder’s election, to modify the terms of this Note to match or conform to the
more favorable term or terms of the Third-Party Financing.  The rights of the
Holder in this Section 5.3 are in addition to all other rights the Holder has
pursuant to this Note and the related Security Agreement between the Holder and
the Company.

Violation of any Section under this Article 5 shall constitute an Event of
Default and the Holder may elect to take the action or actions outlined in
Article 4 hereof.

Article 6

Notice

Section 6.1

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon delivery, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, so long as it is properly addressed.  The addresses and
facsimile numbers for such communications shall be:





6


--------------------------------------------------------------------------------

If to the Company:

Attn: Dennis Alexander

EGPI Firecreek, Inc.

6564 Smoke Tree Lane

Scottsdale, Arizona 85253

Telephone: (480) 948-6581

Fax: (480) 443-1430


If to the Holder:




Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Telephone: (617) 301-4700
Facsimile: (617) 249-0947


Section 6.2

The Parties are required to provide each other with five (5) business days prior
notice to the other party of any change in address, phone number or facsimile
number.

Article 7

Time

Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday.  A “business day” shall mean a day
on which the US Markets are open for a full day or half day of trading.

Article 8

No Assignment.

This Note and the obligations hereunder shall not be assigned.

Article 9

Rules of Construction.

In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof.  Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company.

Article 10

Governing Law

The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.

Article 11

Disputes Subject to Arbitration





7


--------------------------------------------------------------------------------

The Parties shall submit all disputes arising under this Note to arbitration in
Boston, Massachusetts before a single arbitrator of the American Arbitration
Association (the “AAA”).  The arbitrator shall be selected by application of the
rules of the AAA, or by mutual agreement of the Parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts.  No Party will challenge the jurisdiction or venue provisions
provided in this Article 11.  Nothing in this Article 11 shall limit the
Holder’s right to obtain an injunction for a breach of this Note from any court
of law.  Any injunction obtained shall remain in full force and effect until the
arbitrator, as set forth in this Article 11 fully adjudicates the dispute.




Article 12

Conditions to Closing

The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.

Article 13

Closing Costs

The Company agrees to pay for related expenses associated with the proposed
transaction of ten thousand dollars ($10,000).  This amount shall cover, but is
not limited to, the following: due diligence expenses, document creation
expenses, closing costs, and transaction administration expenses.  All such
structuring and administration expenses shall be deducted from the first
Closing.




The Company agrees to pay thirty thousand dollars ($30,000) to the Holder upon
Closing.




Article 14

Indemnification

In consideration of the Holder’s execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company’s other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnities”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.




Article 15

Incentive Debenture




The Company shall issue a convertible debenture ("Incentive Debenture") in the
amount of $140,000 as an incentive for the Holder to enter into this Note.  The
Incentive Debenture Agreement is attached hereto as Exhibit A and incorporated
herein by reference.  The shares of common stock underlying the Incentive
Debenture shall carry piggyback registration rights.  Failure to register the
shares of common stock underlying the Incentive Debenture, in a registration
statement as described herein, shall constitute an Event of Default and remedies
under Article 4 may be taken by the Holder.








8


--------------------------------------------------------------------------------

Article 16

Use of Proceeds

The Company shall use the funds for working capital purposes.

Article 17

Waiver

The Holder’s delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith.  Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type.  None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.

Article 18

Senior Obligation

The Company shall cause this Note to be senior in right of payment to all other
current or future debt of the Company, including the Notes, dated September 9,
2005, November 14, 2005, April 21, 2006,  June 29th, 2006, ("Prior Notes") by
and between the Company and the Holder.  The Company warrants that it has taken
all necessary steps to subordinate its other obligations to the rights of the
Holder under this Note and the failure to do so shall constitute an Event of
Default.

Article 19

Transactions With Affiliates

The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
during the Lock-Up Period.

Article 20

Equity Line Obligations

At the request of the Holder, at any time after the Company’s current effective
registration statement for the Equity Line of Credit with Dutchess Private
Equities Fund, LP (File No: 333-129928), has fifty million (50,000,000) shares
or less remaining for issuance and, if so permitted under Rule 415 of Securities
Act of 1933, as amended, or the general guidelines (if any) promulgated by the
United States Securities and Exchange Commission (the “SEC” or the
“Commission”), the Company shall immediately prepare and file a new registration
statement for the registration of additional shares as set forth in a related
Investment Agreement on the same terms and conditions as the Investment
Agreement dated June 28, 2005.  The Holder shall also retain the right to
determine the date of the filing of such registration statement, but in no event
sooner than twenty (20) business days prior to a notice being given to the
Company.  The Company shall respond to any and all SEC comments or
correspondence, whether written or oral, direct or indirect, formal or informal
(“Comments”), within seven (7) business days of receipt by the Company of such
Comments.  To the extent necessary and applicable to the Holder, the Holder
shall assist the Company in responding to any such Comments. The seven (7)
business day period shall be extended as may be required by delays caused by
Holder; and, provided further, that such seven (7) business day period shall be
extended an additional two (2) business days for responses to SEC Staff
accounting comments.  The Company shall undertake best efforts to cause any
registration statement relating to these securities to become effective no later
than two (2) business days after notice from the SEC that the Registration
Statement has been cleared of all comments.  Failure to do any action outlined
in this Article 20 shall constitute an Event of Default and the Holder may seek
to take actions as outlined in Article 4.





9


--------------------------------------------------------------------------------

Article 21

Security

This Note shall be secured by and the Holder shall have full right to exercise
its rights and remedies under (i) the Security Agreement and (ii) the Guaranty.

Article 22

Miscellaneous

Section 22.1

This Note may be executed in two (2) or more counterparts, all of which taken
together shall constitute one instrument.  Execution and delivery of this Note
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Note by such
Party.  Such facsimile copies shall constitute enforceable original documents.

Section 22.2

The Company warrants that the execution, delivery and performance of this Note
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
Bylaws, (ii) conflict with, or constitute a material default (or an event which
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree, including United States federal and state securities laws
and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
“Principal Market”), applicable to the Company or any of its Subsidiaries (which
for purposes of this Note means any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.  Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or their organizational charter or Bylaws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect
(as defined below).  The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect.  The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement)  with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof.  The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing.  The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and is not aware of any facts
which would lead to delisting of the Common Stock by the Principal Market.

Section 22.3

The Company and its Subsidiaries are corporations duly organized and validly
existing in good standing under the laws of the respective jurisdictions of
their incorporation, and have the requisite corporate power and authorization to
own their properties and to carry on their business as now being conducted.
 Both the Company and its Subsidiaries are duly qualified to do business and are
in good standing in every jurisdiction in which their ownership of property or
the nature of the business conducted by them makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Note, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Company and its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Note.





10


--------------------------------------------------------------------------------

Section 22.4

Authorization; Enforcement; Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Note, and to issue this Note and Incentive Shares in
accordance with the terms hereof and thereof; (ii) the execution and delivery of
this Note by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Incentive Shares pursuant to this Note,
have been duly and validly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders; (iii) this Note has been duly and validly
executed and delivered by the Company; and (iv) this Note constitutes the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

Section 22.5

The execution and delivery of this Note shall not alter the prior written
agreements between the Company and the Holder, consisting of the Prior Notes.
 This Note is the final agreement between the Company and the Holder with
respect to the terms and conditions set forth herein, and, the terms of this
Note may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the Parties.  The execution and delivery of this
Note is done in conjunction with the previously executed Security Agreement (as
defined in Article 21 hereof).

Section 22.6

There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants,
auditors and lawyers formerly or presently used by the Company, including but
not limited to disputes or conflicts over payment owed to such accountants,
auditors or lawyers.

Section 22.7

All representations made by or relating to the Company of a historical nature
and all undertakings described herein shall relate and refer to the Company, its
predecessors, and the Subsidiaries.

Section 22.8

The only officer, director, employee and consultant stock option or stock
incentive plan currently in effect or contemplated by the Company has been
submitted to the Holder or is described or within past filings with the SEC.
 The Company agrees not to initiate or institute any new stock option or stock
incentive plan without the prior written consent of the Holder.

Section 22.9

The Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
deliver shares and, as necessary, to register and maintain sufficient number of
Shares, will cause the Holder to suffer irreparable harm and that the actual
damage to the Holder will be difficult to ascertain.  Accordingly, the parties
agree that it is appropriate to include in this Note a provision for liquidated
damages.  The parties acknowledge and agree that the liquidated damages
provision set forth in this section represents the parties’ good faith effort to
quantify such damages and, as such, agree that the form and amount of such
liquidated damages are reasonable and do not constitute a penalty.  The payment
of liquidated damages shall not relieve the Company from its obligations to
deliver the Common Stock pursuant to the terms of this Note.

Section 22.10

In the event that any rules, regulations, oral or written interpretations or
Comments (as defined in the Debenture Registration Rights Agreement between the
Holder and the Company dated February 10, 2006) from the SEC, NASD, NYSE, NASDAQ
or other governing or regulatory body, prohibit or hinder any operation of this
Agreement or the Equity Line, the Parties hereby agree that those specific terms
and conditions shall be negotiated in good faith on similar terms within a
commercially reasonable time period, but in no event greater than ten (10)
business days, and shall not alter, diminish or affect any other rights, duties,
obligations or covenants in this Note and that all terms and conditions will
remain in full force and effect except as is necessary to make those specific
terms and conditions comply with applicable rule, regulation, interpretation or
Comment.  Failure for the Company to agree to  such new terms as necessary to
achieve the intent of the original documents, shall constitute an Event of
Default and the Holder may therefore elect to take actions as outlined in
Article 4 hereof ; provided, however, that the Holder must act in a commercially
reasonable manner for an Event of Default as provided hereunder to occur.

.





11


--------------------------------------------------------------------------------

Section 22.11

The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Note of its own freewill, (ii) it is not issuing this
Note under economic duress, (iii) the terms of this Note are reasonable and fair
to the Company, and (iv) the Company has had independent legal counsel of its
own choosing review this Note, advise the Company with respect to this Note, and
represent the Company in connection with its issuance of this Note.

Section 22.12   Intentionally Deleted.




Article 23

Integration




The Company hereby acknowledges that with the execution of this Note, Section
1.3 and Article 22 of this Note (and all the Sections thereunder) shall
supersede those respective Articles and Sections in the Prior Notes.  The
Company hereby agrees that upon the completion of the obligations hereunder,
this Article 23 shall continue in full force and effect for the Prior Note until
such time as the full Face Amount have been paid in full.












[BALANCE OF PAGE LEFT BLANK INTENTIONALLY]





12


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the date first indicated above.

EGPI FIRECREEK, INC.




By: /s/ Dennis Alexander

Name:

Dennis Alexander

Title:

Chief Executive Officer







DUTCHESS PRIVATE EQUITIES FUND, LTD.










By: Douglas H. Leighton

Name:

Douglas H. Leighton

Title:

Director




















13


--------------------------------------------------------------------------------




Exhibit A




INCENTIVE DEBENTURE

 




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS.  THE
SECURITIES ARE SUBJECT TO RESTRICTIONS OF TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
 ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




FACE AMOUNT

 

 $140,000

DEBENTURE NUMBER

March-2007-101

ISSUANCE DATE

March 27, 2007

MATURITY DATE

March 27, 2012




FOR VALUE RECEIVED, EGPI Firecreek, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of DUTCHESS PRIVATE EQUITIES FUND, LTD.
 (the “Holder”) by March 27, 2012, (the “Maturity Date”), the principal amount
of  One Hundred Forty Thousand Dollars ($140,000) U.S., in such amounts, at such
times and on such terms and conditions as are specified herein.




Article 1

Method of Payment




This Debenture must be surrendered to the Company in order for the Holder to
receive payment of the principal amount hereof.  




Article 2

Conversion




Section 1.1

Conversion Privilege




(a)

The Holder of this Debenture shall have the right to convert it into shares of
Common Stock at any time following the Closing Date and  which is before the
close of business on the Maturity Date, except as set forth in Section 2.1(c)
below.  The number of shares of Common Stock issuable upon the conversion of
this Debenture is determined pursuant to Section 2.2 and rounding the result to
the nearest whole share.     




(b)

This Debenture may not be converted, whether in whole or in part, except in
accordance with Article 2.




(c)

In the event all or any portion of this Debenture remains outstanding on the
Maturity Date, the unconverted portion of such Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 2.2.




Section 1.2

Conversion Procedure.




(a)

Conversion Procedures. The Face Amount of this Debenture may be converted, in
whole or in part, any time following the Closing Date.  Such conversion shall be
effectuated by surrendering to the Company, or its attorney, this Debenture to
be converted together with a facsimile or original of the signed Notice of
Conversion which evidences Holder’s intention to convert the Debenture
indicated.  The date on which the Notice of Conversion is effective (“Conversion
Date”) shall be deemed to be the date on which the Holder has delivered to the





14


--------------------------------------------------------------------------------

Company a facsimile or original of the signed Notice of Conversion, as long as
the original Debenture(s) to be converted are received by the Company within
five (5) business days thereafter.  At such time that the original Debenture has
been submitted to the Company, the Holder can elect to whether a reissuance of
the debenture is warranted, or whether the Company can retain the Debenture as
to a continual conversion by Holder.  Notwithstanding the above, any Notice of
Conversion received by 5:00 P.M. EST, shall be deemed to have been received the
previous business day.  Receipt being via a confirmation of time of facsimile of
the Holder.




(b)

Common Stock to be Issued.

Upon the conversion of any Debentures and upon receipt by the Company or its
attorney of a facsimile, email or original of Holder’s signed Notice of
Conversion the Company shall instruct its transfer agent to issue stock
certificates without restrictive legend or stop transfer instructions, if at
that time the Registration Statement has been declared effective (or with proper
restrictive legend if the Registration Statement has not as yet been declared
effective), in such denominations to be specified at conversion representing the
number of shares of Common Stock issuable upon such conversion, as applicable.
  The Company shall act as Registrar and shall maintain an appropriate ledger
containing the necessary information with respect to each Debenture. The Company
warrants that no instructions, other than these instructions, have been given or
will be given to the transfer agent and that the Common Stock shall otherwise be
freely resold, except as may be set forth herein.




(c)

Conversion Rate.  Holder is entitled to convert the Face Amount of this
Debenture, plus accrued interest, anytime following the Closing Date, at the
lesser of (i) 75% of the lowest closing bid price during the fifteen (15)
trading days prior to the Conversion Date or (ii) $.02 (“Fixed Conversion
Price”), each being referred to as the “Conversion Price”.  No fractional shares
or scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded up or down, as the case may be, to
the nearest whole share.




(d)

Nothing contained in this Debenture shall be deemed to establish or require the
payment of interest to the Holder at a rate in excess of the maximum rate
permitted by governing law.  In the event that the rate of interest required to
be paid exceeds the maximum rate permitted by governing law, the rate of
interest required to be paid thereunder shall be automatically reduced to the
maximum rate permitted under the governing law and such excess shall be returned
with reasonable promptness by the Holder to the Company.




(e)

It shall be the Company’s responsibility to take all necessary actions and to
bear all such costs to issue the Common Stock as provided herein, including the
responsibility and cost for delivery of an opinion letter to the transfer agent,
if so required.  The person in whose name the certificate of Common Stock is to
be registered shall be treated as a shareholder of record on and after the
conversion date. Upon surrender of any Debentures that are to be converted in
part, the Company shall issue to the Holder a new Debenture equal to the
unconverted amount, if so requested in writing by Holder.




(f)

Within three (3) business days after receipt of the documentation referred to
above in Section 2.2(a), the Company shall deliver a certificate, in accordance
with Section 2.2(c) for the number of shares of Common Stock issuable upon the
conversion.  In the event the Company does not make delivery of the Common
Stock, as instructed by Holder, within three (3) business days after the
Conversion Date, then in such event the Company shall pay to Holder one percent
(1%) in cash, of the dollar value of the Debentures being converted, compounded
daily, per each day after the third (3rd) business day following the Conversion
Date that the Common Stock is not delivered to the Purchaser.        




      The Company acknowledges that its failure to deliver the Common Stock
within three (3) business days after the Conversion Date will cause the Holder
to suffer damages in an amount that will be difficult to ascertain.
 Accordingly, the parties agree that it is appropriate to include in this
Debenture a provision for liquidated damages.  The parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable and will not
constitute a penalty.  The payment of liquidated damages shall not relieve the
Company from its obligations to deliver the Common Stock pursuant to the terms
of this Debenture.








15


--------------------------------------------------------------------------------

    To the extent that the failure of the Company to issue the Common Stock
pursuant to this Section 2.2(f) is due to the unavailability of authorized but
unissued shares of Common Stock, the provisions of this Section 2.2(f) shall not
apply but instead the provisions of Section 2.2(g) shall apply.




    The Company shall make any payments incurred under this Section 2.2(f) in
immediately available funds within three (3) business days from the date the
Common Stock is fully delivered.  Nothing herein shall limit a Holder’s right to
pursue actual damages or cancel the conversion for the Company’s failure to
issue and deliver Common Stock to the Holder within three (3) business days
after the Conversion Date.




(g)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the Debentures by all Holders of the entire
amount of Debentures then outstanding. If, at any time Holder submits a Notice
of Conversion and the Company does not have sufficient authorized but unissued
shares of Common Stock (or alternative shares of Common Stock as may be
contributed by Stockholders) available to effect, in full, a conversion of the
Debentures (a “Conversion Default”, the date of such default being referred to
herein as the “Conversion Default Date”), the Company shall issue to the Holder
all of the shares of Common Stock which are available, and the Notice of
Conversion as to any Debentures requested to be converted but not converted (the
“Unconverted Debentures”), may be deemed null and void upon written notice sent
by the Holder to the Company.  The Company shall provide notice of such
 Conversion Default (“Notice of Conversion Default”) to all existing Holders of
outstanding Debentures, by facsimile, within three (3) business day of such
default  (with the original delivered by overnight or two day courier), and the
Holder shall give notice to the Company by facsimile within five business days
of receipt of the original Notice of Conversion Default (with the original
delivered by overnight or two day courier) of its election to either nullify or
confirm the Notice of Conversion.




The Company agrees to pay to all Holders of outstanding Debentures payments for
a Conversion Default (“Conversion Default Payments”) in the amount of (N/365) x
(.24) x the initial issuance price of the outstanding and/or tendered but not
converted Debentures held by each Holder where N = the number of days from the
Conversion Default Date to the date (the “Authorization Date”) that the Company
authorizes a sufficient number of shares of Common Stock to effect conversion of
all remaining Debentures.  The Company shall send notice (“Authorization
Notice”) to each Holder of outstanding Debentures that additional shares of
Common Stock have been authorized, the Authorization Date and the amount of
Holder’s accrued  Conversion Default Payments.  The accrued Conversion Default
shall be paid in cash or shall be convertible into Common Stock at the
Conversion Rate, upon written notice sent by the Holder to the Company, which
Conversion Default shall be payable as follows:  (i) in the event Holder elects
to take such payment in cash, cash payments shall be made to such Holder of
outstanding Debentures by the fifth day of the following calendar month, or (ii)
in the event Holder elects to take such payment in stock, the Holder may convert
such payment amount into Common Stock  at  the conversion rate set forth in
Section 2.2(c) at any time after the 5th day of the calendar month following the
month in which the Authorization Notice was received, until the expiration of
the mandatory four (4) year conversion period.




The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Debentures will cause the Holder to suffer damages in an amount that will be
difficult to ascertain.  Accordingly, the parties agree that it is appropriate
to include in this Agreement a provision for liquidated damages.  The parties
acknowledge and agree that the liquidated damages provision set forth in this
section represents the parties’ good faith effort to quantify such damages and,
as such, agree that the form and amount of such liquidated damages are
reasonable and will not constitute a penalty.  The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Debenture.  Nothing herein shall limit the
Holder’s right to pursue actual damages for the Company’s failure to maintain a
sufficient number of authorized shares of Common Stock.





16


--------------------------------------------------------------------------------




(h)

If, by the third (3rd) business day after the Conversion Date of any portion of
the Debentures to be converted (the “Delivery Date”), the transfer agent fails
for any reason to deliver the Common Stock upon conversion by the Holder and
after such Delivery Date, the Holder purchases, in an open market transaction or
otherwise, shares of Common Stock (the "Covering Shares") solely in order to
make delivery in satisfaction of a sale of Common Stock by the Holder (the "Sold
Shares"), which delivery such Holder anticipated to make using the Common Stock
issuable upon conversion (a "Buy-In"), the Company shall pay to the Holder, in
addition to any other amounts due to Holder pursuant to this Debenture, and not
in lieu thereof, the Buy-In Adjustment Amount (as defined below).  The "Buy In
Adjustment Amount" is the amount equal to the excess, if any, of (x) the
Holder's total purchase price (including brokerage commissions, if any) for the
Covering Shares over (y) the net proceeds (after brokerage commissions, if any)
received by the Holder from the sale of the Sold Shares.  The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds within
five (5) business days of written demand by the Holder.  By way of illustration
and not in limitation of the foregoing, if the Holder purchases shares of Common
Stock having a total purchase price (including brokerage commissions) of $11,000
to cover a Buy-In with respect to shares of Common Stock it sold for net
proceeds of $10,000, the Buy-In Adjustment Amount which the Company will be
required to pay to the Holder will be $1,000.




(i)

Prospectus and Other Documents. The Company shall furnish to Holder such number
of prospectuses and other documents incidental to the registration of the shares
of Common Stock underlying the Debentures, including any amendment of or
supplements thereto.




(j)

Limitation on Issuance of Shares. If the Company’s Common Stock becomes listed
on the Nasdaq SmallCap Market after the issuance of the Debentures, the Company
may be limited in the number of shares of Common Stock it may issue by virtue of
(X) the number of authorized shares or (Y) the applicable rules and regulations
of the principal securities market on which the Common Stock is listed or
traded, including, but not necessarily limited to, NASDAQ Rule 4310(c)(25)(H)(i)
or Rule 4460(i)(1), as may be applicable (collectively, the “Cap Regulations”).
 Without limiting the other provisions thereof, (i) the Company will take all
steps reasonably necessary to be in a position to issue shares of Common Stock
on conversion of the Debentures without violating the Cap Regulations and (ii)
if, despite taking such steps, the Company still cannot issue such shares of
Common Stock without violating the Cap Regulations, the holder of a Debenture
which cannot be converted as result of the Cap Regulations (each such Debenture,
an “Unconverted Debenture”) shall have the right to elect either of the
following remedies:




(x)  if permitted by the Cap Regulations, require the Company to issue shares of
Common Stock in accordance with such holder's Notice of Conversion at a
conversion purchase price equal to the average of the closing bid price per
share of Common Stock for any five (5) consecutive trading days (subject to
certain equitable adjustments for certain events occurring during such period)
during the sixty (60) trading days immediately preceding the Conversion Date; or




(y)  require the Company to redeem each Unconverted Debenture for an amount (the
“Redemption Amount”), payable in cash, equal to the sum of (i) one hundred
thirty-three percent (133%) of the principal of an Unconverted Debenture, plus
(ii) any accrued but unpaid interest thereon through and including the date (the
“Redemption Date”) on which the Redemption Amount is paid to the holder.




A holder of an Unconverted Debenture may elect one of the above remedies with
respect to a portion of such Unconverted Debenture and the other remedy with
respect to other portions of the Unconverted Debenture.  The Debentures shall
contain provisions substantially consistent with the above terms, with such
additional provisions as may be consented to by the Holder.  The provisions of
this section are not intended to limit the scope of the provisions otherwise
included in the Debentures.




(k)

Limitation on Amount of Conversion and Ownership. Notwithstanding anything to
the contrary in this Debenture, in no event shall the Holder be entitled to
convert that amount of Debenture, and in no event shall the Company permit that
amount of conversion, into that number of shares, which when added to the sum of
the number of shares of Common Stock beneficially owned, (as such term is
defined under Section 13(d) and Rule 13d-3 of the Securities Exchange Act of
1934, as may be amended, (the “1934 Act”)), by the Holder, would





17


--------------------------------------------------------------------------------

exceed 4.99% of the number of shares of Common Stock outstanding on the
Conversion Date, as determined in accordance with Rule 13d-1(j) of the 1934 Act.
In the event that the number of shares of Common Stock outstanding as determined
in accordance with Section 13(d) of the 1934 Act is different on any Conversion
Date than it was on the Closing Date, then the number of shares of Common Stock
outstanding on such Conversion Date shall govern for purposes of determining
whether the Holder would be acquiring beneficial ownership of more than 4.99% of
the number of shares of Common Stock outstanding on such Conversion Date.




(l)

Legend. The Holder acknowledges that each certificate representing the
Debentures, and the Common Stock unless registered pursuant to the Registration
Rights Agreement or exempt from Registration pursuant to Rule 144, shall be
stamped or otherwise imprinted with a legend substantially in the following
form:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR
RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) IF AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.




(m) Prior to conversion of all the Debentures, if at any time the conversion of
all the Debentures outstanding would result in an insufficient number of
authorized shares of Common Stock being available to cover all the conversions,
then in such event, the Company will move to call and hold a shareholder’s
meeting or have shareholder action with written consent of the proper number of
shareholders within thirty (30) days of such event, or such greater period of
time if statutorily required or reasonably necessary as regards standard
brokerage house and/or SEC requirements and/or procedures, for the purpose of
authorizing additional shares of Common Stock to facilitate the conversions.
  In such an event management of the Company shall recommend to all shareholders
to vote their shares in favor of increasing the authorized number of shares of
Common Stock. Management of the Company shall vote all of its shares of Common
Stock in favor of increasing the number of shares of authorized Common Stock.
 Company represents and warrants that under no circumstances will it deny or
prevent Holder’s right to convert the Debentures.  Nothing in this Section shall
limit the obligation of the Company to make the payments set forth in Section
2.2(g).  The Holder, at their option, may request the company to authorize and
issue additional shares if the Holder feels it is necessary for conversions in
the future In the event the Company’s shareholder’s meeting does not result in
the necessary authorization, the Company shall redeem the outstanding Debentures
for an amount equal to (x) the sum of the principal of the outstanding
Debentures plus accrued interest thereon multiplied by (y) 133%.

 

Section 1.3

Fractional Shares.  The Company shall not issue fractional shares of Common
Stock, or scrip representing fractions of such shares, upon the conversion of
this Debenture.  Instead, the Company shall round up or down, as the case may
be, to the nearest whole share.




Section 1.4

Taxes on Conversion.  The Company shall pay any documentary, stamp or similar
issue or transfer tax due on the issue of shares of Common Stock upon the
conversion of this Debenture.  However, the Holder shall pay any such tax which
is due because the shares are issued in a name other than its name.




Section 1.5

Company to Reserve Stock.  The Company shall reserve the number of shares of
Common Stock required pursuant to and upon the terms set forth in the
Subscription Agreement to permit the conversion of this Debenture.  All shares
of Common Stock which may be issued upon the conversion hereof shall upon
issuance be validly issued,  fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance thereof.




Section 1.6

Restrictions on Sale.  This Debenture has not been registered under the
Securities Act of 1933, as amended, (the “Act”) and is being issued under
Section 4(2) of the Act and Rule 506 of Regulation D promulgated under the Act.
 This Debenture and the Common Stock issuable upon the conversion thereof may
only be sold pursuant to registration under or an exemption from the Act.




Article 3

Reports





18


--------------------------------------------------------------------------------

The Company will mail to the Holder hereof at its address as shown on the
Register a copy of any annual, quarterly or current report that it files with
the Securities and Exchange Commission promptly after the filing thereof and a
copy of any annual, quarterly or other report or proxy statement that it gives
to its shareholders generally at the time such report or statement is sent to
shareholders.




Article 4

Registered Debentures




Section 1.7

Record Ownership.  The Company, or its attorney, shall maintain a register of
the holders of the Debentures (the “Register”) showing their names and addresses
and the serial numbers and principal amounts of Debentures issued to them.  The
Register may be maintained in electronic, magnetic or other computerized form.
 The Company may treat the person named as the Holder of this Debenture in the
Register as the sole owner of this Debenture.   The Holder of this Debenture is
the person exclusively entitled to receive payments of interest on this
Debenture, receive notifications with respect to this Debenture, convert it into
Common Stock and otherwise exercise all of the rights and powers as the absolute
owner hereof.




Section 1.8

Worn or Lost Debentures.  If this Debenture becomes worn, defaced or mutilated
but is still substantially intact and recognizable, the Company or its agent may
issue a new Debenture in lieu hereof upon its surrender.   Where the Holder of
this Debenture claims that the Debenture has been lost, destroyed or wrongfully
taken, the Company shall issue a new Debenture in place of the original
Debenture if the Holder so requests by written notice to the Company actually
received by the Company before it is notified that the Debenture has been
acquired by a bona fide purchaser and the Holder has delivered to the Company an
indemnity bond in such amount and issued by such surety as the Company deems
satisfactory together with an affidavit of the Holder setting forth the facts
concerning such loss, destruction or wrongful taking and such other information
in such form with such proof or verification as the Company may request.




Article 5

Notice.




Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Debenture must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be as
stated in the Note of even date.




Article 6

Time

Where this Debenture authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a public
holiday, or authorizes or requires the payment of money or the performance of a
condition or obligation within, before or after a period of time computed from a
certain date, and such period of time ends on a Saturday or a Sunday or a public
holiday, such payment may be made or condition or obligation performed on the
next succeeding business day, and if the period ends at a specified hour, such
payment may be made or condition performed, at or before the same hour of such
next succeeding business day, with the same force and effect as if made or
performed in accordance with the terms of this Debenture.  A “business day”
shall mean a day on which the banks in New York are not required or allowed to
be closed.  





19


--------------------------------------------------------------------------------




Article 7

No Assignment

This Debenture shall not be assignable.




Article 8

Rules of Construction.




In this Debenture, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the sense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Debenture are inserted for convenience of
reference only, and they neither form a part of this Debenture nor are they to
be used in the construction or interpretation hereof.  Wherever, in this
Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture.




Article 9

Governing Law

The validity, terms, performance and enforcement of this Debenture shall be
governed and construed by the provisions hereof and in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.




Article 10

Litigation




DISPUTES SUBJECT TO ARBITRATION GOVERNED BY MASSACHUSETTS LAW




All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to principles of conflict of laws.  The parties to this agreement will submit
all disputes arising under this agreement to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(“AAA”).  The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts.  No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section.   Nothing in this section shall limit the Holder's
right to obtain an injunction for a breach of this Agreement from a court of
law.  







Article 11

Opinion Letter




In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares in accordance with the preceding
paragraph (either with or without restrictive legends, as applicable), then the
Company irrevocably and expressly authorizes counsel to the Holder to render
such opinion. The Transfer Agent shall accept and be entitled to rely on such
opinion for the purposes of issuing the Conversion Shares and Interest Shares.
Any costs incurred by Holder for such opinion letter shall be added to the Face
Amount of the Debenture.  The Company shall also provide any additional
information so required by the transfer agent in conjunction with the issuance,
including, but not limited to Board Resolutions, within three (3) days of the
Conversion Date.




*.*.*








20


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has duly executed this Debenture as of the date
first written above.

EGPI FIRECREEK, INC.




By


Name:

  Dennis Alexander

Title:

  Chief Executive Officer




DUTCHESS PRIVATE EQUITIES FUND, LTD.







By: __________________________________

Name:  Douglas H. Leighton

Title:  A Managing Member          



































21
